Thomas Norman Attourny to William Waldron plaint. agt James Skimnar Defendt in an action of the case for unjustly and without *804order Seizing & detaining a parcell of goods and wares or merchandize in august last at Damaris cove in the house of William Waters whereby the plaintife or his principall is damnified the value of twenty pounds in mony or thereabout wth all other due damages according to attachmt datd april: 3d 1677. . . . The Jury brought in a speciall verdict i. e. if goods that are removed & secured from the common Enemy may bee legally said to bee unjustly Seized or detained, then wee finde for the plaint, the goods in controversy according to Accot given in & costs of Court; if not wee finde for the Defendt ten Shillings in mony for securing of the goods & costs of Court. The Magistrates upon consideration of this verdict & perusall of the Evidences finde for the Defendt The plaintife appealed from this Judgemt unto the next Court of assistants & himselfe principall in three pounds & William Waldron & Wm Rawson Sureties in thirty Shillings apeice bound themselves respectiuely ... on condition that the sd Tho: Norman should prosecute his appeale . . .
[ Among the several depositions on file in S. F. 1635, the three here printed sufficiently explain the facts. They are followed by Waldron’s Reasons of Appeal and Skinner’s Answer. The Court of Assistants (Records, i. 96) upheld the lower court and awarded 35s 2d costs to Skinner.
S. F. 1635.6
The deposition of Abraham Milman aged about 30. yeares and of John Roe aged about 35. yeares who Saith that they being at Damaris Cove sometime in august last past when the Jndians cut off the English in those parts and burn’t theire houses and the rest fled and hastned every Boate as they could to get away and there being left onely our Boate and James Skinners Boate at the sd Damaris Cove, the sd James Skinner adventured his life and went to one William Waters his house, to take care to secure some of his freinds or relations that were in the house, and seeing some goods hee brought them away also and Secured them and forthwith come away with his Boate, and these deponents do further Say that if the sd Skinner had not taken those goods and brought them away, they had been a prey to the Jndians for hee nor any else durs’t adventure to go to the house a second time and further Saith not.
Taken upon Oath. 23. 2mo 1677
Before me. Wm Hathorn assist
Vera Copia attestr Jsa Addington Cler
S. F. 1635.9
Abigail Waters aged .23. yeares or thereabout testifieth and Saith that Will: Waldron was at my husbands house the last Summer and did hire a Chamber of him to put his goods in and when Will: Waldron went to Boston hee left three barrells of Tobacco, two Ruggs some Duffals hatts Kearsy and other goods in *805the house and in his Chamber that hee had hired, and further Saith that William Waters my husband gave the sd Skinner order not to meddle or take any of William Waldrons goods but to lock the dore and give the key to some of John Selmans family and further Saith not.
Sworn in Court. April: 25° 1677.
as attests Jsa Addington Cler.
S. F. 1635.8
The deposition of Tomasin Gover aged about. 37 yeares and of Richard Skinner aged. 16. yeares. who Saith that one William Waldron came to James Skinner where hee Sojourned at Marblehead to demand some goods of his (as hee said) that the sd Skinner brought from Damaris Cove when they fled from the Jndians; the said Skinner said what goods hee had saved from the Jndians and brought with him, that were his the sd Waldrons hee would deliver him provided hee would give him Satisfaction for his preserving of them; but Waldron would not promise him anything but would have him stand to his courtesy so they agreed not.
Taken upon Oath. 23. 2mo 1677
Before me. Wm Hathorn Assist,
S. F. 1635.4
William Waldron his Reasons of Appeal, from the Judgment of A County Court, held in Boston Aprill y° 24th 1677. which Judgment was Given vpon an Action, There Commenced by his Attorny, Thomas Norman
first it plainly appears, that the Appealants Goods sued for, was left in his own Chamber, which he had hired, And also that the Defendant was forewarned, and possitively ordered, not to meddle with the Appealants Goods at all, by the testimonyes of Elizabeth Arthurs, and Abigail Waters, yet notwithstanding he took away Seized, and Detaineth, the Appealants Goods, as by y° testimonyes of John Silman, William Hobby, and his own Account, may appear As also by Milman and Roes Oath which testifye, ye the Defendant took away the Appeal-ants Goods, And yt all the Reason why he did take them, was because he Saw them there. Yet the Appealant is Cast by the said Judgment, to pay ten shillings mony, and Costs of Court for Saving his Goods, And yet no order is granted yor Appealant, to demand his Goods Wherefore he Appealed, to this Honrd Court of Assistance for Reliefe
Secondly it appeareth there was nothing Due to the Defendant for Salvage, because he he putt himselfe upon the work to take my Goods without my Leave, nay though he was forbid, to meddle with them yet he took them, wch J humbly Conceive was very vnreasonable and Especially in yt he did not make me Acquainted with what he had done, till J found Some of my Goods, in his house, and upon his Back. Also by the testimonyes of Elizabeth Arthurs and Abigaile Waters may appear yt he was ordered, to Lock the Dore and to leave the key with John Silman a neighbour, but he brought Goods and key and all away because he saw thefm] as by ye oathes of Milman and Roes may appear, So yt J hope it plainly appears my Due to have my own said Goods againe and Costs, or the true value thereof; To Attaine which J Appealed to this Honrd Court, and am yor Honors humble Servant
Will Waldron
These Reasons were Received from the hands of William Waldron Aug° 25° 1677.
per Jsa Addington Cler
*806S. F. 1635.3
lames Skinner Ms Answer to William Waldren Ms Reasons of Appeal now presented to the Honrd Court of Assistants
First To his first Reason I answer that whereas he saith the goods sued for were left in Ms own chamber he had hired; to that I say I knew neither whose goods they were nor who had hired the Chamber And whereas he saith I was forewarned and positively ordered not to meddle with them I utterly deny his Assertions I not being forbiden nor ordered by any person about them but hearing of the distress the people there were in I adventured my life for tMer relief and being there thought it my duty and an act,of Charity to save and secure both persons & Estates as far as I could to my power wMch I did; amongst wMch tMs small parcell in controversy wMch William Waldron at Ms retume to Marble-head laid claime unto at wMch I rejoiced being desireous every person should have his own & accordingly on Ms demand I tendred him the goods m Controversy provided he would pay me what was meet for saving of them wMch he refused And for his complaint that he was per that Iudgment Cast to pay ten sMllings & costs of Court it is Ms own fault for if he would have paid me any small Reasonable sum for saving of the goods I should have gladly delivered them to Mm so that he might have saved yt Charge or had he now submitted to the righteous Iudgment of the Court Appealed from it would have saved this trouble both to me & himself and he might have had Ms goods & improved them as he pleased but being thus Causlesly troublesome I hope the Honrd Court & Iury will see cause to Confirme the former judgment and allow me something Considerable for my time & Expence it now being a busy season for us fishermen
2 To his Second Reason I answer whereas he saith there is nothing due for Scalvage because he put him self on the work I hope the Honrd Court And Iury will be satisfyed by my first answer in reference to my call to put in there at that time and to do my Endeavour to save and secure what I could of the persons & Estates of my friends and Countrymen And whereas he saith I was forbidden I deny it as before and whereas he saith I did not make him acquainted with what I had till he found some of Ms goods in my house and on my baeke I answer I knew not whose they were therefore could not acquainte him that they were Ms and in that he saith he found some of them on my back I utterly deny it, & Whereas he saith I was ordered to lock the door and to leave the Key wth Iohn Silman but brought away the key & goods too it is not true for I had no such ordr neither did I see any key or bring away any but that I adventured my life to save what I could in that juncture of time when the Enemy was upon them and what I did save of his I was ready and willing to deliver to him upon the termes aforesaid all wMch did appear to the Court appealed from and will I hope appear to this Honrd Court & Iury who I doubt not but will do me Iustice in the Case to whom I comitt the result thereof and Subscribe
Yor Worspps humble servt
James skinner ]